Case 3:17-cv-OOl79-PRI\/| Document 203 Filed 03/28/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

STATE OF TEXAS,
Plaintiff,

V.

YSLETA DEL SUR
PUEBLO, the TRIBAL
COUNCIL, and the
TRIBAL GOVERNOR
MICHAEL SILVAS or his
SUCCESSOR,
Defendants.,

YSLETAVDEL SUR
PUEBLO, the TRIBAL
COUNCIL, and the
TRIBAL GOVERNOR

MICHAEL SILVAS or his _

SUCCESSOR,
Counter-Plaintiffs,

V.

KEN PAXTON, in his

official capacity as Texas

Attorney General,
Counter-Defendant.

mmmmwmmw¢m¢mm¢mmwmw¢mw¢&mwemmmm¢mmm

EP-17-CV-1 79-PRM

ORDER STAYING PERMANENT INJUNCTION

On this day, the Court considered the “Pueblo Defendants’ Motion

and Memorandum in Support of Motion to Stay Judgment and

Case 3:17-cv-OOl79-PRI\/| Document 203 Filed 03/28/19 Page 2 of 7

Injunction Pending Appeal” (ECF No. 197) [hereinafter “l\/Iotion to
Stay”], filed on March 22, 2019, and “Plaintiff Texas’s Response to the
Pueblo Defendants’ Motion and Mernorandurn in Support of Motion to
Stay Judgrnent and Injunction Pending Appeal” (ECF No. 200)
[hereinafter “Response”], filed on March 27 , 2019, in the above-
captioned cause.1 After due consideration, the Court is of the opinion
that the Motion to Stay should be granted, for the reasons that folloW.
I. LEGAL STANDARD

“The Supreme Court has repeatedly stated that a four-factor test
governs a court’s consideration of a motion for stay pending appeal: ‘(1)
Whether the stay applicant has made a strong showing that he is likely
to succeed on the merits§ (2) Whether the applicant Wi]l be irreparably
injured absent a stay; (3) Whether issuance of the stay Will substantially
injure the other parties interested in the proceeding; and (4) Where the
public interest lies.” United States v. Transocean Deepwater Drilling,
Inc., 537 F. App’X 358, 360 (5th Cir. 2013) (quoting Nken v. Holder, 556

U.S. 418, 426 (2009)).

 

1 The Tribe requested a hearing on its Motion to Stay. Pueblo Defs.’
Request for Hearing, Mar. 22, 2019, ECF No. 199. After considering the
parties’ briefs, the Court is of the opinion that no hearing is necessary.

2

Case 3:17-cv-00179-PR|\/| Document 203 Filed 03/28/19 Page 3 of 7

Regarding the applicant’s likelihood of success on the merits, “the
movant need not always show a ‘probability’ of success on the merits;
instead, the movant need only present a substantial case on the merits
When a serious legal question is involved and show that the balance of
the equities Weighs heavily in favor of granting the stay.” Ruiz v.
Estelle, 650 F.Zd 555, 565 (5th Cir. 1981). Ultimately, a stay “is an
exercise of judicial discretion. The propriety of its issue is dependent
upon the circumstances of the particular case.” Scripps-Howard Raclio
v. F.C.C., 316 U.S. 4, 10-11 (1942).

II. ANALYSIS

The Court believes that its “Memorandum Opinion and-Order”
(ECF No. 183), entered on February 14, 2019, accurately applies the
Fifth Circuit’s decision in Ysleta del sur Pueblo v. Texas (“Ysleta 1”), 36
F.3d 1325, 1335 (5th Cir. 1994). Nonetheless, the Court recognizes that
a higher court_the Fifth Circuit panel, the Fifth Circuit sitting en
banc, or the United States Supreme Court-may carefully consider the
meaning of “regulatory jurisdiction” and determine that the Permanent
Injunction subjects the Tribe to regulatory jurisdiction Significantly,

the Court believes that the precise meaning of “regulatory jurisdiction,”

Case 3:17-cv-00179-PR|\/| Document 203 Filed 03/28/19 Page 4 of 7

as used in § 107 (b) of the Restoration Act, remains unclear. See Mem.
Op. & Order 20 (“The Court recognizes the Tribe’s frustration that
Ysleta I and subsequent case law interpreting Ysleta I do not clearly
elucidate subsection (b)’s effect on tribal gaming."). Since § 107(b)’s
practical effect is a serious legal question, the Court is of the opinion
that the Tribe has a sufficient likelihood of success on the merits to
support a stay.

In addition, the Court believes that the balance of equities Weighs
heavily in favor of a stay. The State contends that the “Court has
already Weighed the equities” and that, in its Memorandum Opinion
and Order, the Court resolved the equities in the State’s favor. Resp. 5.
However, When the Court previously balanced the equities, the Court
did so based on its interpretation of § 107 (b) of the Restoration Act. See
l\/Iem. Op. & Order 36-40. NoW, in considering the Tribe’s Motion to
Stay, the Court is permitted to assume that the Fifth Circuit might
determine that the Permanent Injunction subjects the Tribe to
“regulatory jurisdiction.” Therefore, the Court reweighs the equities in
light of the anticipated appeal. Since the posture of a motion to stay is

different than that of a motion for summary judgment, the Court may

Case 3:17-cv-00179-PR|\/| Document 203 Filed 03/28/19 Page 5 of 7

reach-and does reach_a different conclusion

Regarding the harm faced by the parties, the Court has previously
noted that the State has an interest in enforcing its laws. See Mem. Op.
& Order 35~36. Notwithstanding the State’s interest, the Court
believes that the status quo should be maintained throughout the
pendency of an appeal. Essentially, any harm to the State as a result of
a stay is temporal: if a stay is granted, then the State’s ability to
enforce its laws is frustrated only for the duration of an appeal. At the
end of the appellate process, the State Will be able to enforce the
injunction if the Court of Appeals determines that the injunction should
remain undisturbed.

On the other hand, the harm that the Tribe faces is truly
irreparable The injunction Will impact the lives of many members of
the Pueblo community. The Court is mindful that Speaking Rock is a
primary employer for the Tribe’s members and that Speaking Rock’s
revenue supports significant educational, governmental, and charitable
initiatives See l\/lot. to Stay 7_8. Specifically, the Tribe contends that
“[i]n 2017, the aggregate economic impact of operations at Speaking

Rock Was $161.5 million, With $91.7 million in Value-added, and 1,156

Case 3:17-cv-00179-PRI\/| Document 203 Filed 03/28/19 Page 6 of 7

total jobs With labor income of approximately $39.3 million.” Id. at 8.
In the event that the Court’s Memorandum Opinion is reversed on
appeal, the longstanding effects associated With the loss of employment
and a loss of funding for social services could not be ameliorated by
reinstating Speaking Rock’s bingo activities. On balance, the Court
believes that the harm faced by the Tribe absent a stay exceeds the
harm faced by the State. Thus, the equitable considerations support
the issuance of a stay throughout the pendency of any appellate
proceedings

In conclusion, the Tribe presents a serious legal question on
appeal, and the balance of equities heavily favors a stay. Accordingly,
the Court concludes that enforcement of its February 14, 2019,
Memorandum Opinion and Order as Well as its Permanent lnjunction,
entered on this date, should be stayed pending a final ruling on the
Pueblo Defendants’ appeal. f
III. CONCLUSION

Accordingly, IT IS ORDERED that the “Pueblo Defendants’
Motion and Memorandum in Support of Motion to Stay Judgment and

Injunction Pending Appeal” (ECF No. 197) is GRANTED.

Case 3:17-cv-00179-PR|\/| Document 203 Filed 03/28/19 Page 7 of 7

IT IS FURTHER ORDERED that enforcement of the
“Memorandum Opinion and Order” (ECF No. 183), issued on February
14, 2019, and the Permanent lnjunction, entered on this date, is
STAYED pending a final ruling on the Pueblo Defendants’ appeal of
the Court’s orders in the above-captioned cause

IT IS FINALLY ORDERED that, if the Permanent lnjunction
remains undisturbed When the appellate process is complete, then the
Permanent lnjunction shall become effective ninety (90) days after all

opportunities for appeal have been exhausted2

SIGNED this »ZX day of March, 2019

 

 

PI+IIL;){j .MART)
UNITED TATES cr JUDGE

 

2 Opportunities for appeal Will be considered “exhausted” When the
Tribe has no further avenues available for appeal_either because all
possible appeals have been decided, or because the deadline to file any
further appeals has passed

